PER CURIAM
Defendant appeals the crime seriousness ranking of his conviction of sexual abuse in the second degree. ORS 163.425. We have answered his arguments adversely to his position in State v. Cantrell, 125 Or App 458, 865 P2d 1323 (1993).
Defendant failed to preserve the error, if any, that the court committed when it imposed a condition of post-prison supervision, and we decline to exercise our discretion to address the alleged error. State v. Farmer, 317 Or 220, 856 P2d 623 (1993); State v. Castrejon, 317 Or 202, 856 P2d 616 (1993).
Affirmed.